ALLOWANCE
Claims 1-20 are allowed.

Priority
This application has claimed the benefit of Indian Application Number IN201911009793 filed on 03/13/2019. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Argument 1, Applicant argues that the combination of Baek, Rogers, and Valdivia do not teach the newly amended portions to the independent claims.
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims with the addition of the Examiner's Amendment has placed independent claim 1 and its dependent claims 2-10, independent claim 11 and its dependent claims 12-19, and independent claim 20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Baek et al. (US 2017/0131964 A1), Rogers (US 2019/0340816 A1), and Valdivia et al. (US 2018/0095616 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 20.
Baek: Figs. 4-5, (400), Paras. 77-78, electronic device (i.e. goggles or eyewear)], the method comprising: 
establishing a connection [Baek: Fig. 10, (1001), Para. 200, receive application information from external device] with at least one browsing device [Baek: Fig. 4, (600, 700), Paras. 74, 78, electronic device connecting with first and second external devices; Rogers: Fig. 4, (410), Para. 52, connect to and request display of virtual reality elements (i.e. web browser)]; 
receiving, from the at least one browsing device, content source information, wherein the identified content source information is parsed to extract a URL corresponding to the content source information [Baek: Fig. 10, (1001), Paras. 80-81, 200, electronic device (i.e. goggles or eyewear) receive application information from external device; Rogers: Fig. 4, Para. 52, receive content from either system or third-party], wherein the URL of the AR content is identified by a user’s gaze [Valdivia: Fig. 41, (4110-4130), Para. 207, use user gaze to select displayed content]; 
transmitting, by the AR device, the URL of the AR content [Baek: Figs. 5, 10, (500, 1005), Paras. 78, 135, 202, electronic device and server being connected to send/receive information from each other] to a second server to fetch the AR content from the second server [Baek: Fig. 1, (106), Para. 45, one of the devices can be a server alone or the server can be integrated into each device]; and 
displaying, based on the URL of the AR content, the AR content on an AR plane which is separately viewable from a webpage displayed on the physical display of the at least one browsing device [Baek: Figs. 8B, 10, (423, 1005), Paras. 135, 194, 202, displaying the virtual object (i.e. information corresponding to send and received information to the server) on a different plane from the display of the device; Rogers: Figs. 4, 6, (440, 450), Para. 52, display system or third-party interface; Valdivia: Fig. 41, (4140, Para. 207, once content is determined based on user gaze, display corresponding information]. 

However, the prior art of record does not teach extracting a URL of AR content included in content source information which is displayed on a physical display of the at least one browsing device. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of extracting a URL of AR content included in content source information which is displayed on a physical display of the at least one browsing device, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179